     Case 2:90-cv-00520-KJM-DB Document 6649 Filed 04/30/20 Page 1 of 5

 1   XAVIER BECERRA, State Bar No. 118517                 ROMAN M. SILBERFELD, State Bar No. 62783
     Attorney General of California                       GLENN A. DANAS, State Bar No. 270317
 2   ADRIANO HRVATIN, State Bar No. 220909                ROBINS KAPLAN LLP
     Supervising Deputy Attorney General                   2049 Century Park East, Suite 3400
 3   KYLE A. LEWIS, State Bar No. 201041                   Los Angeles, CA 90067-3208
     ELISE OWENS THORN, State Bar No. 145931               Telephone: (310) 552-0130
 4   TYLER V. HEATH, State Bar No. 271478                  Fax: (310) 229-5800
     LUCAS L. HENNES, State Bar No. 278361                 E-mail: RSilberfeld@RobinsKaplan.com
 5   Deputy Attorneys General                             Special Counsel for Defendants
      1300 I Street, Suite 125
 6    P.O. Box 944255
      Sacramento, CA 94244-2550
 7    Telephone: (916) 210-7325
      Fax: (916) 324-5205
 8    E-mail: Tyler.Heath@doj.ca.gov
     Attorneys for Defendants
 9
                             IN THE UNITED STATES DISTRICT COURT
10
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
11
                                       SACRAMENTO DIVISION
12

13

14   RALPH COLEMAN, et al.,                               2:90-cv-00520 KJM-DB (PC)

15                                         Plaintiffs, DEFENDANTS’ MONTHLY
                                                       PSYCHIATRY VACANCY REPORT
16                  v.

17                                                        Judge: The Hon. Kimberly J. Mueller
     GAVIN NEWSOM, et al.,
18
                                        Defendants.
19

20         On February 14, 2018, the Court ordered Defendants to file, on a monthly basis, a report
21   “identifying the psychiatrist vacancy rates at each CDCR institution and in the aggregate
22   systemwide . . . for the preceding month.” (ECF No. 5786 at 4.) The Court ordered Defendants
23   to file the report by the 15th day of the month. (Id.) On August 22, 2018, the Court approved a
24   stipulation extending the reporting date to the last court day of the month. (ECF No. 5886.)
25   ///
26   ///
27   ///
28
                                                      1
                                  Defendants’ Monthly Psychiatry Vacancy Report (2:90-cv-00520 KJM-DB (PC))
     Case 2:90-cv-00520-KJM-DB Document 6649 Filed 04/30/20 Page 2 of 5

 1        Consistent with the Court’s February 14, 2018 order, attached here is a letter from

 2   Defendant CDCR setting forth CDCR’s Division of Health Care Services Systemwide Mental

 3   Health Program Allocated and Filled Psychiatry Positions for March 2020.

 4                                         CERTIFICATION
 5        Defendants’ counsel certifies that he reviewed the following orders relevant to this filing:

 6   ECF No. 5786, ECF No. 5803, and ECF No. 5886.

 7   Dated: April 30, 2020                                Respectfully submitted,
 8                                                        XAVIER BECERRA
                                                          Attorney General of California
 9                                                        ADRIANO HRVATIN
                                                          Supervising Deputy Attorney General
10

11                                                       /S/ Tyler V. Heath___
                                                          TYLER VANCE HEATH
12                                                        Deputy Attorney General
                                                         Attorneys for Defendants
13
     CF1997CS0003
14   34035937.docx

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
                                 Defendants’ Monthly Psychiatry Vacancy Report (2:90-cv-00520 KJM-DB (PC))
                    Case 2:90-cv-00520-KJM-DB Document 6649 Filed 04/30/20 Page 3 of 5
STATE OF CALIFORNIA —DEPARTMENT OF CORRECTIONS AND REHABILITATION                       GAVIN NEWSOM, GOVERNOR

 DIVISION OF HEALTH CARE SERVICES
 STATEWIDE MENTAL HEALTH PROGRAM
 P.O. Box 588500
 Elk Grove, CA 95758




           April 30, 2020


           Tyler Vance Heath, Esq.
           California Department of Justice
           1300 I Street
           Sacramento, CA 95814

           RE:       CDCR’S DIVISION OF HEALTH CARE SERVICES SYSTEMWIDE MENTAL
                     HEALTH PROGRAM ALLOCATED AND FILLED PSYCHIATRY POSITIONS

             Dear Mr. Heath:

                    The California Department of Corrections and Rehabilitation (CDCR) hereby submits its
           monthly report identifying the psychiatry vacancy rates at each CDCR institution and systemwide
           for March 2020. It is attached as Exhibit A. In accordance with the Court’s February 14, 2018
           order, the report contains the same data as the Correctional Health Care Services Mental Health
           Institution Vacancies: Summary by Institution by Classification. It also includes data from the
           monthly telepsychiatry report, as well as a separate column showing the number of psychiatric
           nurse practitioners working at each institution and systemwide, and the fill rate including
           psychiatric nurse practitioners.

           Sincerely,

           /s/ Eureka Daye
           EUREKA DAYE
           Deputy Director (A)
           Statewide Mental Health Program
Case 2:90-cv-00520-KJM-DB Document 6649 Filed 04/30/20 Page 4 of 5




            EXHIBIT A
                               Case 2:90-cv-00520-KJM-DB Document 6649 Filed 04/30/20 Page 5 of 5

                                                                    Division of Health Care Services
                                                                   Statewide Mental Health Program
                                                         Allocated and Filled Psychiatry Positions - March 2020
                             Allocated Jan 20201                                                  Filled Mar 2020                                         Filled w PNP Mar 2020
                                                                                   On-Site                    Telepsych
Sites                Site            Telepsych          Total        Site2        Registry3    Telepsych4     Registry3,4   Total    Percentage   PNP2,3        Total     Percentage
   ASP                5.00               0.00            5.00        0.00               5.48      0.00           0.00        5.48      110%        0.00          5.48        110%
   CAL                1.00               0.00            1.00        1.00               0.00      0.00           0.00        1.00      100%        0.00          1.00        100%
   CCC                0.00               1.00            1.00        0.00               0.00      0.00           0.00        0.00       0%         0.00          0.00         0%
   CCI                4.00               4.00            8.00        2.00               0.87      2.00           0.00        4.87       61%        0.00          4.87         61%
  CCWF               11.00               1.00           12.00        5.00               0.00      0.00           0.00        5.00       42%        3.93          8.93         74%
   CEN                1.00               0.00            1.00        1.00               0.00      0.00           0.00        1.00      100%        0.00          1.00        100%
  CHCF               18.50               7.00           25.50        3.00               2.30      5.00           0.00       10.30       40%        1.00          11.30        44%
 CHCF PIP            36.50               0.00           36.50        13.90              2.01      2.14           3.30       21.35       58%        0.00          21.35        58%
   CIM               12.00               0.00           12.00        8.00               0.75      0.00           0.00        8.75       73%        0.00          8.75         73%
   CIW               12.00               1.00           13.00        7.00               3.55      0.00           0.00       10.55       81%        0.00          10.55        81%
   CMC               17.00               1.00           18.00        10.00              1.83      0.00           0.00       11.83       66%        0.00          11.83        66%
   CMF               17.00               2.00           19.00        8.65               4.82      1.00           0.00       14.47       76%        0.81          15.28        80%
 CMF PIP             32.00               0.00           32.00        9.00               4.18      2.00           0.93       16.11       50%        0.00          16.11        50%
   COR                7.50               5.00           12.50        2.50               5.47      4.56           0.00       12.53      100%        0.00          12.53       100%
   CRC                7.00               0.00            7.00        7.00               0.00      0.00           0.00        7.00      100%        0.00          7.00        100%
   CTF                6.00               1.00            7.00        1.75               0.91      1.00           0.00        3.66       52%        1.00          4.66         67%
   CVSP               0.00               1.00            1.00        0.00               0.57      0.00           0.00        0.57       57%        0.00          0.57         57%
    DVI               4.00               0.00            4.00        2.00               0.98      0.00           0.00        2.98       75%        0.00          2.98         75%
   FSP                3.50               0.00            3.50        4.00               0.00      0.00           0.00        4.00      114%        0.00          4.00        114%
  HDSP                2.50               4.00            6.50        0.00               1.35      3.16           0.94        5.45       84%        0.00          5.45         84%
    ISP               1.00               0.00            1.00        0.00               0.42      0.00           0.00        0.42       42%        0.00          0.42         42%
   KVSP               6.00               2.00            8.00        1.00               0.00      2.20           0.00        3.20       40%        2.22          5.42         68%
   LAC               12.00               0.00           12.00        6.00               3.82      0.00           0.00        9.82       82%        1.62          11.44        95%
  MCSP               12.00               3.00           15.00        5.75               0.00      1.34           0.52        7.61       51%        0.00          7.61         51%
  NKSP                6.50               2.00            8.50        1.00               3.29      1.00           0.00        5.29       62%        3.45          8.74        103%
   PBSP               1.50               2.00            3.50        0.00               0.23      1.17           0.00        1.40       40%        0.00          1.40         40%
   PVSP               3.00               0.00            3.00        1.00               0.28      0.00           0.00        1.28       43%        0.00          1.28         43%
   RJD               14.00               3.00           17.00        6.25               6.63      3.17           0.00       16.05       94%        0.00          16.05        94%
   SAC               18.50               1.00           19.50        14.75              3.45      0.17           0.00       18.37       94%        0.00          18.37        94%
   SATF               9.00               9.00           18.00        1.00               1.29      7.00           0.00        9.29       52%        3.68          12.97        72%
   SCC                3.50               0.00            3.50        1.00               0.00      0.00           0.00        1.00       29%        0.00          1.00         29%
   SOL                5.00               0.00            5.00        5.00               0.00      0.17           0.00        5.17      103%        0.00          5.17        103%
    SQ               13.50               0.00           13.50        12.00              1.49      0.00           0.00       13.49      100%        0.00          13.49       100%
   SVSP               5.00               4.00            9.00        0.00               1.38      4.16           0.00        5.54       62%        0.00          5.54         62%
 SVSP PIP            10.00               0.00           10.00        0.00               3.58      3.00           0.00        6.58       66%        0.00          6.58         66%
   VSP                2.50               6.00            8.50        0.00               0.95      4.70           0.00        5.65       66%        0.22          5.87         69%
   WSP                6.50               4.00           10.50        3.00               1.26      2.20           0.00        6.46       62%        0.00          6.46         62%
  TOTAL             327.00              64.00           391.00      143.55          63.14         51.14          5.69       263.52      67%       17.93         281.45        72%
 Footnote
            1 Source: MH Memo January 2020 Statewide Mental Health Position Allocated
            2 Source: March 30, 2020 CCHCS Psychiatrist Vacancy/Coverage Report
            3 Source: PSYT_PNP Temp Relief Details (March 2020)
            4 Source: March 2020 Telepsychiatry Provider List
